ILLINOIS OFFICIAL REPORTS
                                         Appellate Court




                           In re Estate of C.B., 2013 IL App (3d) 130268




Appellate Court             In re ESTATE OF C.B., a Minor (Richard B., Petitioner-Appellee, v.
Caption                     Eran Ajradinoski, Respondent-Appellant).



District & No.              Third District
                            Docket No. 3-13-0268


Filed                       September 3, 2013


Held                        On appeal from an order temporarily granting petitioner guardianship of
(Note: This syllabus        his minor half-brother, following the death of the minor’s mother, and the
constitutes no part of      finding that the minor’s father was unable to make day-to-day decisions
the opinion of the court    for the minor, the appeal was dismissed on the ground that the order was
but has been prepared       interlocutory and not appealable under Supreme Court Rule 304(b)(1),
by the Reporter of          since the order did not make a final ruling on the guardianship petition.
Decisions for the
convenience of the
reader.)


Decision Under              Appeal from the Circuit Court of Will County, No. 13-P-224; the Hon.
Review                      J. Jeffery Allen, Judge, presiding.



Judgment                    Appeal dismissed.
Counsel on                 Richard Broderick, of Wilmette, for appellant.
Appeal
                           Paul T. Napolski, of Lisle, for appellee.

                           Jennifer Lynch, of June, Prodehl, Renzi & Lynch, LLC, of Joliet,
                           guardian ad litem.


Panel                      JUSTICE LYTTON delivered the judgment of the court, with opinion.
                           Justices Carter and O’Brien concurred in the judgment and opinion.




                                              OPINION

¶1          Respondent, Eran Ajradinoski, appeals from a temporary order of the circuit court
        granting guardianship to petitioner, Richard B., pending a full hearing on the matter. We find
        that the trial court’s order preserving the status of the minor pending a full hearing on the
        matter was not a final determination of respondent’s rights appealable under Illinois Supreme
        Court Rule 304(b)(1) (eff. Jan. 1, 2006). We therefore dismiss the appeal.
¶2          Respondent is the biological father of C.B. C.B.’s mother, Patricia B., and respondent
        had a brief relationship in 1998 but did not marry. In 1999, the trial court entered a paternity
        order and awarded custody of C.B. to Patricia B. Shortly thereafter, respondent moved to
        Indiana. In September of 2012, Patricia B. enrolled C.B. in the Montcalm School for Girls
        and Boys, a therapeutic facility in Albion, Michigan. The program offers 24-hour services
        and tuition is paid for by the Wilmington School District.
¶3          On March 15, 2013, Patricia B. died due to liver cancer complications. On April 1, 2013,
        Richard B., C.B.’s half brother, filed a petition for guardianship. The petition named
        respondent as C.B.’s father and provided an address of 303 W. Main Street, Washington,
        Indiana. On April 9, 2013, counsel for respondent filed an appearance on his behalf. The trial
        court appointed attorney Jennifer Lynch as guardian ad litem for C.B. and set the matter for
        hearing. On April 19, the parties appeared before the court and discussed the circumstances
        of the case, particularly with respect to custody and jurisdiction. The trial court expressed
        concern that it was going to take some time to resolve those issues. The court stated, “while
        this is going on *** I want to be sure that this child’s welfare and status quo isn’t disturbed
        while we go through this process.” The attorney for the school district then informed the
        court that the district’s responsibility for C.B.’s ongoing educational program was contingent
        upon the residency of the legal guardian, not the student. The parties indicated that they
        understood the guardianship proceedings had been initiated to address that issue.
¶4          Following the hearing on April 19, the court entered the following order:

                                                  -2-
          “The court being fully advised in the premises, and over the objection of natural father,
          Eran Ajradinoski, finds that the minor’s mother is deceased and that the father is willing
          but unable to make day-to-day decisions for the minor child based upon initial
          investigation of the guardian ad litem, it is hereby ordered as follows:
              (A) Richard [B.] is appointed guardian of the person of the minor child, [C.B.] (dob
          11/21/98) without prejudice;
              (B) All parties are granted access to the minor’s school records, subject to objection
          of the minor;
              (C) This matter is set for hearing on standing and jurisdiction of continuation of
          guardianship on May 14, 2013[,] at 1:30 p.m.[;]
              (D) Father is granted his leave to file a Motion to Dismiss within 10 days. Responses
          due within 14 days thereafter.”
¶5        Before addressing the merits of an appeal, we have an obligation to determine whether
     we have jurisdiction, even if the issue is not raised by the parties. Ruff v. Splice, Inc., 398 Ill.
     App. 3d 431 (2010). The jurisdiction of the appellate court is limited to the review of appeals
     from final judgments, subject to certain statutory or supreme court exceptions. In re
     Marriage of Verdung, 126 Ill. 2d 542 (1989).
¶6        In respondent’s jurisdictional statement, he contends that we have jurisdiction to hear his
     interlocutory appeal pursuant to Illinois Supreme Court Rule 304(b)(1) (eff. Jan. 1, 2006).
     Rule 304(b)(1) provides that “[a] judgment or order entered in the administration of an
     estate, guardianship, or similar proceeding which finally determines the rights or status of
     a party” is appealable without necessity of a special finding by the trial court to permit an
     interlocutory appeal. Ill. S. Ct. R. 304(b)(1) (eff. Jan. 1, 2006). Here, the trial court’s order
     preserved the status quo of the parties pending a final guardianship decision. The court
     specifically held that the matter was continued to determine the issues of standing and
     jurisdiction and gave respondent leave to file additional pleadings. It did not finally
     determine the respondent’s rights or status as a party in the proceedings.
¶7        We note that in In re Estate of H.B., 2012 IL App (3d) 120475, ¶ 30, our court held that
     there are no explicit provisions in the Probate Act of 1975 (755 ILCS 5/1-1 et seq. (West
     2010)) providing for an “emergency” or “temporary” guardianship. While we agree that the
     trial court must make certain threshold determinations before awarding permanent
     guardianship, we do not believe the order entered in this case violated that principle. Unlike
     the final determination on review in H.B., the order in this case was not a final ruling on the
     merits of the guardianship petition.
¶8        Under the circumstances, we hold that the trial court’s ruling was an interlocutory order
     not appealable under Rule 304(b)(1). We must therefore dismiss the appeal and return the
     matter to the circuit court.

¶9       Appeal dismissed.




                                                 -3-